Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 Claims 1-19 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An apparatus for delivering an incapacitating electrical stun charge to a living organism at a distance, said apparatus comprising at least one power laser and a high-voltage electrical circuit, wherein the two columns of ion-rich gaseous plasma are spaced far enough apart that no electricity can flow between them; said high voltage electrical circuit produces a high voltage alternating current stun charge and presents this charge to two electrodes situated in close proximity to, and extending into, the two ionized plasma paths; the high-voltage AC charges on the two electrodes are 180 degrees out of phase with each other; and said high-voltage electrical charges are transmitted via the two conductive paths of ion-charged air to the living human or non-human target, 
An apparatus for delivering an incapacitating electrical stun charge to a living organism at a distance, said apparatus comprising at least one power laser and a high-voltage electrical circuit, said ion-rich gaseous plasma columns generate thin halo-like regions of ionized gas on their outer periphery; said columns of ion-rich gaseous plasma are spaced very closely together so that the halo regions of the plasma columns touch and overlap; said high voltage electrical circuit produces a high voltage stun charge and presents this charge to a single large electrode that is in contact with the overlapping halo region of ionized gas between the laser beams, and that is also in close proximity to the two ionized plasma paths themselves; and said high-voltage electrical charge is conducted via the two conductive columns of ionized gas produced by the lasers, and also via said overlapping halo region of ion-charged air between the laser beams, to the living human or nonhuman target, thereby delivering an electrical stun charge sufficient in voltage, time sequence, and frequency to temporarily incapacitate the target as recited in claim 9.


A system for delivering an incapacitating electrical stun charge to a living organism at a distance comprising at least one power laser and a high-voltage electrical circuit, the two columns of ion-rich gaseous plasma are spaced far enough apart that no electricity can flow between them; said high voltage electrical circuit, produces a high voltage alternating current stun charge and presents this charge to two electrodes situated in close proximity to, and extending into, the two ionized plasma paths; the high-voltage AC charges on the two electrodes are 180 degrees out of phase with each other; and said high-voltage electrical charges are transmitted via the two conductive paths of ion-charged air to the living human or non-human target, completing the circuit through said target, and delivering an electrical stun charge sufficient in voltage, time sequence, and frequency to temporarily incapacitate the target as recited in claim 14.
Claims 2-8, 10-13, 15-19 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836